Buchanan, J.,
separate opinion, concurring. I adopt, as my own, the following opinion, which was prepared in this case by Mr. Justice Land, who is now absent:
The defendant is sued on his promissory note for the sum of seven hundred dollars and eighty cents, which he stipulated to pay six months after date, to the order of the plaintiffs, without defalcation, and without any relief whatever from appraisement, or valuation laws.
There was judgment against the defendant, under which he is entitled to the benefit of appraisement by the law of this State, and the plaintiffs have appealed, and assigned as error, the refusal of the Judge to render a judgment, without the benefit of appraisement, as prayed for in their petition.
Tho plaintiffs are merchants residing and carrying on business in the city of ■Philadelphia, at which place tho note was dated, and was executed by the defendant, without specifying any place of payment.
It is true, as contended, that the right to the benefit of appraisement given by the law to a debtor in case of the forced alienation of his property for the satisfaction of his debts, may be waived by him, and his property sold at the first offering for cash, for whatever price it may bring. But the waiver in such a case, must be in a more solemn and authentic form than that of a mere promissory note, otherwise the waiver would become a mere formula in such instruments, and the entire policy of the law thereby defeated, to the injury of both debtors and creditors,